Citation Nr: 0705535	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right (major) wrist disability. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for fracture of the left (minor) wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1996 to August 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2001 and April 2005 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In April 2005, the RO increased 
the evaluation for the veteran's right and left wrist 
disabilities separately to 10 percent.  As that award was not 
a complete grant of benefits, the issues remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's service-connected right (major) wrist 
disability is manifested by subjective complaints of pain and 
range of motion of 20 degrees of flexion and extension, 80 
degrees of pronation and 65 degrees of supination, full 
motion of his fingers, and no incoordination, fatigue, or 
weakness.  There is no medical evidence of ankylosis.

2.  The veteran's service-connected fracture of the left 
(minor) wrist is manifested by subjective complaints of pain 
and range of motion of 30 degrees of flexion and extension, 
80 degrees of pronation and 65 degrees of supination, full 
motion of his fingers, and no incoordination, fatigue, or 
weakness.  There is no medical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a right (major) wrist disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for fracture of the left (minor) wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5299-5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record, service and 
post-service medical records, a VA examination report, and 
lay statements is adequate for determining whether the 
criteria for a higher initial disability rating have been 
met.  With respect to the VA's duty to assist, the RO 
obtained, or made reasonable attempts to obtain, all relevant 
evidence identified by the veteran, including VA treatment 
records.  Moreover, the veteran was examined in connection 
with this matter.  Thus, the Board considers the VA's duty to 
assist is satisfied.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial effective date, if a higher 
disability rating is granted on appeal.  In Dingess, the 
Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since higher initial ratings are being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  Moreover, in the June 
2003 letter, the RO satisfied the four elements delineated in 
Pelegrini, supra.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  No 
further VA notice is therefore required with respect to his 
claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).



Analysis

The veteran contends that the initial disability ratings 
assigned for his right and left wrist disabilities should be 
increased to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Because the 
present appeal arises from an initial rating decision, which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right and left wrist disabilities are rated 
separately as 10 percent disabling under 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5215.  The Board notes that the veteran's 
fracture of the left wrist is rated as 10 percent disabling 
under Diagnostic Code 5299-5215.  See 38 C.F.R. § 4.71a 
(2006).  Where the particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006); See also Lendenmann v. Principi, 3 Vet. 
App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the veteran's service-
connected fracture of the left wrist is rated by analogy 
under Diagnostic Code5299-5215.

Pursuant to Diagnostic Code 5215, limitation of dorsiflexion 
of either wrist to less than 15 degrees or limitation of 
palmar flexion of either wrist to in line with the forearm 
warrants a separate 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2006).

Under Diagnostic Code 5214, ankylosis of either wrist is 
required for a rating in excess of 10 percent.  Favorable 
ankylosis of either wrist in 20 degrees to 30 degrees 
dorsiflexion warrants a 30 percent rating for the major wrist 
and 20 percent rating for the minor wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2006).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Service medical records reflect that the veteran was right 
handed; it follows that, his right hand was also his major 
hand.  He was treated for pain in his right wrist and 
fracture in his left wrist.  However, there is no medical 
evidence of ankylosis.  X-rays of the left wrist in May and 
November 1997 provided negative results.  

Post-service treatment records include VA treatment records 
between October 2003 and January 2005 and a VA joints 
examination.  VA treatment records do not show any medical 
evidence of ankylosis.  X-rays taken in April 2002 of both 
wrists show negative results.  In March 2005, the veteran 
underwent a VA joints examination, where he reported pain and 
decreased range of motion to his wrists.  The examiner noted 
that the veteran wore splints on both of his wrists.  Upon 
physical examination, the veteran's right wrist had limited 
range of motion to 20 degrees flexion and 20 degrees 
extension.  His left wrist had limited range of motion to 30 
degrees flexion and 30 degrees extension.  Repeated motion 
caused him to have an increase in pain and decrease of 5 
degrees in range of motion and flexion of both wrists.  
Further, the veteran had 80 degrees of pronation and 65 
degrees of supination in both wrists.  There was no 
incoordination, fatigue, or muscle weakness.  His fingers had 
full range of motion bilaterally with good fist formation and 
no weakness.  Given the above medical evidence, the 
disability picture more nearly approximates the criteria 
required for a separate 10 percent disability rating for the 
right and left wrist under Diagnostic Code 5215.  

The Board notes that, while the veteran has some limitation 
of motion, dorsiflexion of both wrists were in excess of 15 
degrees, even with the additional loss of 5 degrees of motion 
upon repetition.  Thus, a separate compensable rating based 
on dorsiflexion of the wrist is not warranted for either 
wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Although examination findings revealed motion limited by 
pain, since there was no incoordination, fatigue, or muscle 
weakness, a separate compensable rating under DeLuca is 
likewise not warranted.  The Board finds that 10 percent 
schedular ratings for each wrist under Diagnostic Code 5215 
adequately addresses any additional functional limitation due 
to consideration of 38 C.F.R. § 4.40, 4.45 and 4.59.  See 
also DeLuca, supra.

Further, the Board finds that the symptomatology required for 
a 20 or 30 percent rating for either wrist have not been met.  
There is no medical evidence of ankylosis of either wrist.  
Therefore, entitlement to an evaluation in excess of 10 
percent for the right and left wrist disabilities are not 
merited.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for the 
right and left wrist disabilities might be warranted for any 
period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's bilateral wrist disabilities have been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent ratings at any 
time during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right and left wrist disabilities 
have resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

An initial disability rating in excess of 10 percent for a 
right (major) wrist disability is denied.

An initial disability rating in excess of 10 percent for 
fracture of the left (minor) wrist is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


